                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

    CLIFFORD LEON HOUSTON,                          )
                                                    )         Case Nos. 3:13-cr-10; 3:17-cv-538
            Petitioner,                             )
                                                    )         Judge Travis R. McDonough
    v.                                              )
                                                    )         Magistrate Judge Debra C. Poplin
    UNITED STATES OF AMERICA,                       )
                                                    )
            Respondent.                             )


                                     MEMORANDUM OPINION



          Before the Court is Petitioner Clifford Leon Houston’s motion to vacate, set aside or

   correct his sentence filed pursuant to 28 U.S.C. § 2255. (Doc. 1 in Case No. 3:17-cv-538; Doc.

   380 in Case No. 3:13-cr-10.) Also before the Court are Petitioner’s motions to hold his § 2255

   motion in abeyance (Docs. 8, 13 in Case No. 3:17-cv-538) and his motion for discovery (Doc. 15

   in Case No. 3:17-cv-538). The filings and record in this case conclusively establish that

   Petitioner is not entitled to relief under § 2255, and, therefore, no evidentiary hearing is

   necessary. For the following reasons, Petitioner’s § 2255 will be DENIED.

     I.   BACKGROUND

          On November 19, 2013, a jury convicted Petitioner of transmitting in interstate

   commerce a threat to injure the person of another, in violation of 18 U.S.C. § 875(c). (Doc. 265

   in Case No. 3:13-cr-10.) Petitioner appealed his conviction, and the United States Court of

   Appeals for the Sixth Circuit reversed and remanded for retrial based on an intervening Supreme

   Court decision, Elonis v United States, 135 S. Ct. 2001 (2015). (Doc. 320 in Case No. 3:13-cr-

   10.) At Petitioner’s retrial, the Government presented substantially identical proof, including



Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 1 of 14 PageID #: 4263
   that, during a recorded phone call from jail to his girlfriend in February 2013, Petitioner

   repeatedly threatened to kill his former attorney, James F. Logan. United States v. Houston, 683

   F. App’x 434, 435‒36 (6th Cir. 2017). Specifically, Petitioner stated, among other things, “I’ll

   kill that motherf[* * *]er . . . The only damn thing he’s going to get from me is a f[* * *]ing

   bullet!” Id. At retrial, another jury convicted Petitioner of violating 18 U.S.C. § 875(c). (Doc.

   352 in Case No. 3:13-cr-10.) The Court subsequently sentenced Petitioner to time served and

   two years’ supervised release. (Doc. 363 in Case No. 3:13-cr-10.) The Sixth Circuit affirmed

   Petitioner’s conviction, and the Supreme Court denied certiorari. (Doc. 379 in Case No. 3:13-cr-

   10.)

          Petitioner timely filed his § 2255 motion on December 18, 2017, asserting that he

   received ineffective assistance of counsel. (Doc. 1 in Case No. 3:17-cv-538; Doc. 380 in Case

   no. 3:13-cr-10.) After filing his § 2255 motion, Petitioner filed a motion to recuse Assistant

   United States Attorney David Jennings from further participating in his case. (Docs. 381, 382 in

   Case No. 3:13-cr-10; Docs. 3, 5 in Case No. 3:17-cv-538.) Petitioner also filed motions for then-

   presiding Chief United States District Court Judge Pamela Reeves to recuse herself from the

   case. (Doc. 381 in Case No. 3:13-cr-10; Doc. 5 in Case No. 3:17-cv-538.) Petitioner even

   sought a writ of mandamus from Sixth Circuit compelling recusal of Chief Judge Reeves. (Doc.

   383 in Case No. 3:13-cr-10.) On February 20, 2020, Chief Judge Reeves denied Petitioner’s

   motions seeking her recusal and disqualification of AUSA Jennings. (Doc. 386 in Case No.

   3:13-cr-10; Doc. 7 in Case No. 3:17-cv-538.) On March 9, 2020, Petitioner requested that the

   Court hold his § 2255 motion in abeyance until the Sixth Circuit ruled on his writ of mandamus

   petition. (Doc. 8 in Case No. 3:17-cv-538.) On April 20, 2020, the Sixth Circuit denied




                                       2
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 2 of 14 PageID #: 4264
   Petitioner’s request for a writ of mandamus.1 (Doc. 388 in Case No. 3:13-cr-10; Doc. 12 in Case

   No. 3:17-cv-538.) On April 2, 2020, the Government responded to Petitioner’s § 2255 motion.

   (Doc. 11 in Case No. 3:17-cv-538.) Petitioner then filed a second motion to hold his § 2255

   motion in abeyance, stating that he intended to seek en banc rehearing from a full panel of the

   Sixth Circuit on its denial of his writ of mandamus petition. (Doc. 13 in Case No. 3:17-cv-538.)

   Petitioner also filed a motion for discovery. (Doc. 15 in Case No. 3:17-cv-538.) On July 22,

   2020, this case was reassigned to the undersigned.2 (Doc. 16 in Case No. 3:17-cv-538.)

   Petitioner’s § 2255 motion is now ripe for the Court’s review.

       II.   STANDARD OF LAW

             To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate: “(1) an error of

   constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

   fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

   471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

   Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

   establish a “fundamental defect in the proceedings which necessarily results in a complete

   miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

   F.3d 427, 430 (6th Cir. 1998).

             Additionally, in ruling on a motion made pursuant to § 2255, the Court must determine

   whether an evidentiary hearing is necessary. “An evidentiary hearing is required unless the

   record conclusively shows that the petitioner is entitled to no relief.” Martin v. United States,



   1
    Accordingly, Petitioner’s motion to hold in abeyance (Doc. 8 in Case No. 3:17-cv-538) is
   DENIED AS MOOT.
   2
    Based on the reassignment, Petitioner’s second motion to hold his § 2255 motion in abeyance
   (Doc. 13 in Case No. 3:17-cv-538) is DENIED AS MOOT.


                                       3
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 3 of 14 PageID #: 4265
   889 F.3d 827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th

   Cir. 2012)); see also 28 U.S.C. § 2255(b). “The burden for establishing entitlement to an

   evidentiary hearing is relatively light, and where there is a factual dispute, the habeas court must

   hold an evidentiary hearing to determine the truth of the petitioner’s claims.” Martin, 889 F.3d

   at 832 (citations and internal quotations omitted). While a petitioner’s “mere assertion of

   innocence” does not entitle him to an evidentiary hearing, the district court cannot forego an

   evidentiary hearing unless “the petitioner’s allegations cannot be accepted as true because they

   are contradicted by the record, inherently incredible, or conclusions rather than statements of

   fact.” Id. When petitioner’s factual narrative of the events is not contradicted by the record and

   not inherently incredible and the government offers nothing more than contrary representations,

   the petitioner is entitled to an evidentiary hearing. Id.

   III.   ANALYSIS

              A. Section 2255 Motion

          In his § 2255 motion, Petitioner asserts that he is entitled to relief because he received

   ineffective assistance of counsel. (Doc. 1 in Case No. 3:17-cv-538.) Specifically, Petitioner

   asserts that his counsel was ineffective because he failed: (1) to pursue a “psychiatric defense”

   or to request a psychological evaluation; (2) to investigate facts necessary to seek AUSA

   Jennings’s recusal; (3) to file an interlocutory appeal seeking AUSA Jennings’s recusal; and (4)

   to argue that United States Attorney Bill Killian and AUSA Jennings engaged in prosecutorial

   misconduct based on vindictive prosecution. (Doc. 1 at 10‒15 in Case No. 3:13-cr-10.)

          To collaterally attack his conviction based on ineffective assistance of counsel, Petitioner

   must establish “that [his] lawyers performed well below the norm of competence in the

   profession and that this failing prejudiced [his] case.” Caudill v. Conover, 881 F.3d 454, 460




                                       4
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 4 of 14 PageID #: 4266
   (6th Cir. 2018) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). The performance

   inquiry requires the defendant to “show that counsel’s representation fell below an objective

   standard of reasonableness.” Strickland, 466 U.S. at 688. The prejudice inquiry requires the

   defendant to “show that there is a reasonable probability that, but for counsel’s unprofessional

   errors, the result of the proceeding would have been different.” Id. at 694.

          There is a “strong presumption that counsel’s conduct falls within the wide range of

   reasonable professional assistance.” Id. at 689. Therefore, the court should resist “the

   temptation to rely on hindsight . . . in the context of ineffective assistance claims.” Carson v.

   United States, 3 F. App’x 321, 324 (6th Cir. 2001); see also Strickland, 466 U.S. at 689 (“A fair

   assessment of attorney performance requires that every effort be made to eliminate the distorting

   effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

   evaluate the conduct from counsel’s perspective at the time.”).

          The record shows that there was no fundamental defect in Petitioner’s proceedings that

   would entitle him to relief.

                       i. Counsel’s Failure to Seek a Psychological Evaluation

          Petitioner first asserts that he received ineffective assistance of counsel because he may

   suffer from Post-Traumatic Stress Disorder (“PTSD”) and his counsel failed to retain an expert

   to conduct a professional assessment and failed to pursue an affirmative “psychiatric defense.”

   (Doc. 1, at 10‒11 in Case No. 3:17-cv-538.) Petitioner does not, however, argue that he was

   either incompetent to stand trial or that he was legally insane at the time of the offense3; rather,

   he argues that an expert may have been able to testify that his PTSD made him more susceptible




   3
    See 18 U.S.C. § 17 (stating standards for demonstrating insanity as an affirmative defense); 18
   U.S.C. § 4241 (stating standards for determining whether a defendant is competent to stand trial).


                                       5
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 5 of 14 PageID #: 4267
   “to make angry and threatening phone calls.” (Id. at 10.) Such propensity evidence, even if

   admissible, would likely have only made the case stronger against Petitioner. Even ignoring

   that, Petitioner has failed to demonstrate that his counsel’s conduct fell below an objective

   standard of reasonableness or that he was prejudiced by his counsel’s failure to seek a

   psychological evaluation regarding his purported PTSD. First, in his motion, Petitioner simply

   suggests that he “could be” suffering from PTSD as a result of having to provide care to his

   terminally ill father. (Doc. 1, at 10 in Case No. 3:17-cv-538.) Petitioner’s motion does not,

   however, reference any evidence suggesting that he does, in fact, suffer from PTSD or that his

   offense was, in fact, triggered by PTSD.4 See Swiger v. United States, No. 17-5384, 2017 WL

   8776680, at *2 (6th Cir. Nov. 8, 2017) (affirming denial, without a hearing, of § 2255 motion

   arguing ineffective assistance of counsel based on failure to investigate whether his offense was

   triggered by his PTSD because Petitioner “offered no evidence to show that his offense was, in

   fact, triggered by PTSD”); see also Swiger v. United States, Nos. 2:13-cr-102, 2:15-cv-155, 2017

   WL 437265, at *8 (E.D. Tenn. Feb. 1, 2017) (denying § 2255 motion, without a hearing, finding

   that the petitioner’s ineffective-assistance-of-counsel claim based on failure to investigate

   whether his offense was triggered by his PTSD too conclusory). In simple terms, Petitioner fails

   to demonstrate that his counsel missed an opportunity to rely on PTSD at trial, because the

   record does not suggest that he actually ever suffered from PTSD.

          Moreover, Petitioner has not demonstrated that the outcome of his trial would have been

   different, because, as the Sixth Circuit explained in affirming Petitioner’s conviction, “ample

   evidence supports the finding that [Petitioner’s] words were a serious expression of his intent to




   4
    Petitioner’s motion references an affidavit “Pertaining to Petitioner’s Psychological State” (see
   Doc. 1, at 10 in Case No. 3:17-cv-538), but his § 2255 motion does not attach an affidavit.


                                       6
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 6 of 14 PageID #: 4268
   physically harm Logan in order to stop him from exercising control over various pieces of land.”

   Houston, 683 F. App’x at 438. The Sixth Circuit went on to explain:

          The record makes clear that Houston told his girlfriend that he wanted Logan
          dead. Specifically, he made the following statements about his intentions towards
          Logan over the phone: “I’ll kill that motherf[* * *]er.” “The only thing [Logan]’s
          gonna get from me is a f[* * *]ing bullet.” “When I get out ... he’s dead!” “[A]ny
          of my people has got my permission to kill that son of a b[* * * *]!” All the while,
          he assured his girlfriend of his seriousness of purpose, saying, “I ain’t akidding!
          They can record it!” Further, Houston’s tone during the call reflects an intense
          and visceral anger toward Logan that a reasonable jury could interpret as
          indicating that Houston sincerely intended to kill Logan.

          That evidence was supplemented by the testimony of a prison guard who stated
          that, the day before the recorded phone call, he overheard Houston, alone in his
          jail cell, say, “When me and my brother get out, we’re going to go to that law firm
          and kill every last one of them.” The guard further testified that Houston made
          this and similar statements in a tone conveying “absolute rage.” A reasonable jury
          could take this as further evidence that Houston was serious when he made threats
          in his phone conversation with Honeycutt the following day.

          ...

          Houston stated that he wanted to kill Logan as soon as he got out of jail and that
          he did not care who heard him saying so, knowing full well that his call was being
          recorded. He instructed his girlfriend to tell his family members to shoot Logan
          on sight if Logan appeared on the property. Houston also told his girlfriend that
          he wanted the recording of their call played in court, and that she should get his
          dispute with Logan “in the news” in order to deter prospective buyers with
          knowledge that they would have “a damn problem” with Houston once he was
          released.

   Id. at 438–39. Given the evidence presented at trial, Petitioner cannot demonstrate that he

   suffered prejudice as a result of counsel’s purported failure to seek a psychological evaluation or

   present a defense that included a possible PTSD diagnosis. Even if an expert had testified that

   Petitioner had PTSD and that his PTSD made him more susceptible to becoming angry and

   making threatening phone calls, his recorded statements provided more than sufficient evidence

   from which a reasonable jury could have concluded that his statements evinced a serious intent

   to inflict bodily harm on Logan. See United States v. Roberson, 374 F. App’x 728, 729‒30 (9th



                                       7
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 7 of 14 PageID #: 4269
   Cir. 2010) (holding that an evidentiary hearing was unnecessary to resolve a petitioner’s § 2255

   motion because there was no reasonable probability that trial counsel’s failure to call an expert

   witness regarding the link between petitioner’s PTSD and the charged crimes would have

   affected the verdict given the “very strong evidence” of the petitioner’s “consciousness that he

   was lying to his victims”). Petitioner has, therefore, failed to demonstrate that there is a

   reasonable probability that, but for counsel’s purported unprofessional errors, he would have

   been acquitted at trial. See id.

          Accordingly, the Court will DENY Petitioner’s motion to the extent he argues that he

   received ineffective assistance of counsel based on counsel’s failure to present evidence

   regarding his alleged PTSD as an affirmative defense at trial.

                      ii. Counsel’s Failure to Investigate Facts Necessary to Seek Recusal of
                          AUSA Jennings and Failure to Seek Interlocutory Review of the Court’s
                          Order Denying Petitioner’s Motion for Recusal of AUSA Jennings

          Petitioner next argues that he received ineffective assistance of counsel because his trial

   counsel failed to investigate facts necessary to support a motion seeking recusal of AUSA

   Jennings and because his counsel failed to move for interlocutory review of the Court’s denial of

   his motion to recuse. (Doc. 1, at 12‒13 in Case No. 3:17-cv-538.)

          On October 4, 2015, Petitioner’s counsel filed a motion to recuse AUSA Jennings,

   arguing AUSA Jennings violated certain American Bar Association ethical standards because he

   is “obsessed with Mr. Houston’s guilt in the shooting of an officer and his armed ride along . . .

   despite his having been tried twice in that case and being acquitted.” (Docs. 334 in Case No.

   3:13-cr-10.) Although Petitioner contends that his counsel’s motion was “bare-bones” (Doc. 1,

   at 12 in Case No. 3:17-cv-538), Petitioner does not describe what more his counsel should have

   done. The Court denied Petitioner’s motion seeking AUSA Jennings’s recusal in a well-

   reasoned memorandum and order after hearing additional in-person arguments from counsel


                                       8
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 8 of 14 PageID #: 4270
   (Doc. 341 in Case No. 3:13-cr-10), and Petitioner’s § 2255 motion suggests nothing more that

   his counsel should have discovered and does not explain how such discovery would have

   changed the results of the underlying proceeding. Petitioner presents no reason to believe that

   the result would have been different at trial if AUSA Jennings had not been involved. As a

   result, Petitioner has failed to demonstrate that his counsel’s performance fell below an objective

   standard of reasonableness or that he was prejudiced as a result.

          Similarly, Petitioner has failed to demonstrate that his counsel’s performance fell below

   an objective standard of reasonableness by failing to move for interlocutory review of the

   Court’s denial of his motion to recuse or that he suffered prejudice as a result. See United States

   v. Martirossian, 917 F.3d 883, 886‒87 (6th Cir. 2019) (noting limited exceptions to the general

   rule that, under 28 U.S.C. § 1291, courts of appeals are only authorized to review “final

   decisions” of district courts, which in the criminal context, “generally means a defendant may

   lodge an appeal only after the court imposes a conviction and sentence.”) Accordingly, the

   Court will DENY Petitioner’s § 2255 motion to the extent he argues that his counsel was

   deficient because he failed to investigate facts necessary to support a motion seeking recusal of

   AUSA Jennings and because he failed to move for interlocutory review of the Court’s denial of

   his motion to recuse.

                     iii. Counsel’s Failure to Argue Prosecutorial Misconduct

          Finally, Petitioner argues that he received ineffective assistance of counsel because his

   attorney did not move to dismiss the charges against him for prosecutorial misconduct based on

   vindictive prosecution. (Doc. 1, at 14‒15 in Case No. 3:17-cv-538.) Specifically, Petitioner

   contends that the Government only prosecuted him after he exercised his First Amendment rights

   by posting billboards on his property accusing judges and public officials, including then United




                                       9
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 9 of 14 PageID #: 4271
 States Attorney William Killian, of treason and other crimes and displaying photographs of law

 enforcement officers killed during a shoot-out on his property in 2006.

        To establish vindictive prosecution, a defendant must show: (1) exercise of a protected

 right; (2) a prosecutorial stake in the exercise of that right; (3) the unreasonableness of the

 prosecutor’s conduct; and (4) the prosecutor’s intent to punish the defendant for exercise of the

 protected right.5 United States v. Suarez, 263 F.3d 468, 479 (6th Cir. 2001).

        In this case, Petitioner has failed to demonstrate that his counsel’s performance fell below

 an objective standard of reasonableness by failing to move to dismiss the charges against him

 based on prosecutorial misconduct and vindictive prosecution. Petitioner has not identified any

 evidence suggesting that his prosecution was unreasonable or that it was intended to punish him

 for exercising his First Amendment rights. According to Petitioner, he posted the billboards

 criticizing certain Government officials, including then United States Attorney William Killian,

 on his property sometime in 2011. (Doc. 1, at 2 in Case No. 3:17-cv-538.) The Government did

 not file a criminal complaint and seek an indictment charging Petitioner with possessing firearms

 while being an unlawful user of a controlled substance in violation of 18 U.S.C. § 922(g)(3) until

 January 2013 (Doc. 1 in Case No. 3:13-cr-10), after agents with the Bureau of Alcohol, Tobacco,

 Firearms and Explosives, encountered Petitioner while waiting for warrants to be issued to

 search Petitioner’s brother’s residence.

        At about this time, [Petitioner] Leon Houston, riding a four-wheeler at a very fast
        pace, came across the pasture between his trailer and Rocky Houston’s house,
        armed with two rifles and a handgun, all of which were loaded. When Leon


 5
   A defendant can also demonstrate “actual vindictiveness” with “objective evidence that a
 prosecutor acted in order to punish the defendant for standing on his legal rights.” United States
 v. McCreary-Redd, 407 F. App’x 861, 868 (6th Cir. 2010). The Sixth Circuit, however, has
 described meeting this standard as “exceedingly difficult.” Id. In this case, there is no objective
 evidence suggesting that the prosecutor acted to punish Petitioner for exercising his First
 Amendment rights.


                                    10
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 10 of 14 PageID #:
                                   4272
        Houston saw many law enforcement agents with firearms aimed at him, he
        stopped his approach and was subdued by agents. Thereafter, Leon Houston had
        his Miranda rights explained to him, after which he agreed to talk with the agents.
        During the lengthy interview, Leon Houston said that he had “been getting high,”
        and “getting drunk.” When asked if he was talking about marijuana when he said
        “getting high,” he made a reference to some “wacky tobacco.” When asked if he
        smoked regular tobacco or used tobacco products, Leon Houston said that he did
        not. In addition, agents found in his trailer marijuana-smoking paraphernalia and
        marijuana residue. Also, there was a heavy odor indicating recent marijuana use
        within the trailer.

 (Id.) The Government then superseded its indictment on May 7, 2013, to include a charge for

 making a threat in interstate commerce based on Petitioner’s recorded phone call while in

 custody to his girlfriend on February 10, 2013, in which he threatened to kill his former attorney.

 (Doc. 92 in Case No. 3:13-cr-10.)

        Even though Petitioner engaged in activity protected by the First Amendment beginning

 in 2011, and even assuming that then United States Attorney William Killian had a prosecutorial

 stake in removal of the billboards, Petitioner makes no factual allegations that would support

 finding that the Government’s decision to prosecute him in 2013 was either unreasonable under

 the circumstances or that it did so to punish him for putting up the billboards in 2011. First, over

 a year passed between when Petitioner posted the billboards on his property and when law

 enforcement arrested him. Second, Petitioner was initially charged only after ATF agents

 encountered Petitioner driving a four-wheeler in their direction at a “fast pace” armed with two

 rifles and a handgun while waiting for search warrants to search Petitioner’s brother’s residence.

 After being Mirandized, Petitioner stated he had been “getting high,” and agents found

 marijuana-smoking paraphernalia and marijuana residue in Petitioner’s trailer. (Doc. 1 in Case

 No. 3:13-cr-10.) The undisputed facts establish that the initial charges were reasonable and not

 in retaliation for posting the billboards on his property. Petitioner’s acquittal on the charge of

 possessing firearms while being an unlawful user of a controlled substance does not render the



                                    11
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 11 of 14 PageID #:
                                   4273
 prosecution unreasonable or suggest that it was pursued as punishment for exercising his First

 Amendment rights. Petitioner’s theory, if given purchase, would allow any criminal unfettered

 immunity from prosecution, as long as he has the foresight to precede an indictment with

 protected speech against the prosecutor. See United States v. Goodwin, 457 U.S. 368, 382

 (1982) (noting that “a prosecutor should remain free before trial to exercise broad discretion

 entrusted to him to determine the extent of the societal interest in prosecution”); see also

 Bordenkircher v. Hayes, 434 U.S. 357, 364 (1978) (explaining that “so long as the prosecutor has

 probable cause to believe that the accused committed an offense defined by statute, the decision

 whether or not to prosecute, and what charge to file or bring before a grand jury, generally rests

 entirely in his discretion”). Given the undisputed facts leading to Petitioner’s arrest and the lack

 of credible allegations suggesting unreasonable conduct by the prosecutor, the record establishes

 that his counsel’s decision not to pursue a theory of prosecutorial misconduct was objectively

 reasonable. And, in any event, absolutely nothing suggests that the Court would have dismissed

 the charges against Petitioner had counsel made such an argument.

        Similarly, Petitioner has failed to show it was unreasonable for the prosecutor to

 supersede his indictment and charge him with making a threat in interstate commerce after he

 threatened to kill his former attorney in a recorded call to his girlfriend while in custody. In that

 phone call, Petitioner stated: (1) “I’ll kill that motherf[* * *]er”; (2) “The only thing [Logan]’s

 gonna get from me is a f[* * *]ing bullet.”; (3) “When I get out ... he’s dead!”; (4) “[A]ny of my

 people has got my permission to kill that son of a b[* * * *]!”; and (5) “I ain’t kidding! They can

 record it!” Houston, 683 F. App’x at 435‒36. Given these threats, it was certainly reasonable

 for the prosecutor to charge Petitioner with making threats in interstate commerce in violation of

 18 U.S.C. § 875(c). See McCreary-Redd, 407 F. App’x at 869 (holding that a prosecutor’s




                                    12
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 12 of 14 PageID #:
                                   4274
 conduct was reasonable when he sought add charges in a superseding indictment after remand

 from the court of appeals based on “previously unavailable information”). Further, there is

 nothing in the record to suggest that the prosecutor’s decision supersede Petitioner’s indictment

 was intended to punish him for posting the billboards in 2011, especially considering that

 Petitioner was already in custody on other charges. To the contrary, the record overwhelmingly

 establishes that the superseding indictment for the threat in interstate commerce was,

 unremarkably, the result of Petitioner’s threat against Logan. As a result, again, Petitioner has

 failed to demonstrate that his counsel’s performance fell below an objective standard of

 reasonableness by failing to seek dismissal of the charges against him based on prosecutorial

 misconduct or that the Court would have dismissed the charges against him based on

 prosecutorial misconduct had counsel made such an argument.6

            B. Motion for Discovery

        Petitioner has also filed a motion for discovery, seeking to conduct discovery based on

 allegations that, in a 1993 federal civil rights trial, Chief Judge Pamela L. Reeves (then a

 practicing attorney) manufactured and entered into evidence “a large fresh green bag of

 marijuana,” thereby engaging in a criminal conspiracy that somehow led to the deaths of two law




 6
   To the extent Petitioner claims that he is entitled to relief under § 2255 based on his arguments
 regarding prosecutorial misconduct independent of his ineffective assistance of counsel claims,
 that argument also fails because his prosecutorial misconduct arguments are procedurally
 defaulted. Petitioner did not challenge his conviction or sentence based on alleged prosecutorial
 misconduct on direct appeal. As a result, to obtain review of his conviction based on
 prosecutorial misconduct in connection with a § 2255 motion, Petitioner must demonstrate good
 cause for not raising this argument on direct appeal and that actual prejudice will result if not
 reviewed. Elzy v. United States, 205 F.3d 882, 884 (6th Cir. 2000). Petitioner has made no such
 showing, and, thus, his challenges to his conviction based on prosecutorial misconduct
 independent of his ineffective assistance of counsel arguments are procedurally defaulted. See
 id. at 885–86.



                                    13
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 13 of 14 PageID #:
                                   4275
 enforcement officers on Petitioner’s property. (See Doc. 15 in Case No. 3:17-cv-538.) Rule 6 of

 the Rules Governing Section 2255 Proceedings contemplates discovery for “good cause” but

 only applies to cases in which a defendant has alleged a specific, nonfrivolous claim. See Cornell

 v. United States, 472 F. App’x 352, 354 (6th Cir. 2012). As discussed herein, Petitioner’s § 2255

 motion fails to allege nonfrivolous claims. Accordingly, the Court will DENY Petitioner’s

 motion for discovery. (Doc. 15 in Case No. 3:17-cv-538.)

 IV.    CONCLUSION

        For the reasons stated herein, Petitioner § 2255 motion (Doc. 1 in Case No. 3:17-cv-538;

 Doc. 380 in Case no. 3:13-cr-10) is DENIED, and his motion for discovery (Doc. 15 in Case No.

 3:17-cv-538) is DENIED. Petitioner’s motions to hold in abeyance (Docs. 8, 13 in Case No.

 3:17-cv-538) are also DENIED AS MOOT. Should Petitioner give timely notice of an appeal

 from this Order, such notice will be treated as an application for a certificate of appealability,

 which is hereby DENIED since he has failed to make a substantial showing of the denial of a

 constitutional right or “that jurists of reason would find it debatable whether the petition states a

 valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

 whether the district court [is] correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,

 484 (2000); see also 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b).

        SO ORDERED.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                    14
Case 3:13-cr-00010-TRM-SKL Document 390 Filed 08/04/20 Page 14 of 14 PageID #:
                                   4276
